Exhibit 10.3

NON-QUALIFIED STOCK OPTION AGREEMENT

INDUCEMENT AWARD

 

Name of Optionee:    Brian McVeigh No. of Option Shares:    225,000 Option
Exercise Price per Share:    $6.46 Grant Date:    May 29, 2018 Expiration Date:
   May 28, 2028 Vesting Start Date:    May 29, 2018

Zafgen, Inc. (the “Company”) hereby grants to the Optionee named above an option
(the “Stock Option”) to purchase on or prior to the Expiration Date specified
above all or part of the number of shares of Common Stock, par value $0.001 per
share (the “Stock”) of the Company specified above at the Option Exercise Price
per Share specified above subject to the terms and conditions set forth herein.
This Stock Option has been granted as an inducement pursuant to an exception
under Rule 5635(c)(4) of the Marketplace Rules of the Nasdaq Stock Market, Inc,
is not issued under the Zafgen, Inc. 2014 Stock Option and Incentive Plan as
amended through the date hereof (the “Plan”) and does not reduce the share
reserve under the Plan. However, for purposes of interpreting the applicable
provisions of this Stock Option, the terms and conditions of the Plan (other
than those applicable to the share reserve) shall govern and apply to this Stock
Option as if this Stock Option had actually been issued under the Plan. This
Stock Option is not intended to be an “incentive stock option” under Section 422
of the Internal Revenue Code of 1986, as amended. Capitalized terms used, but
not defined herein, shall have the meanings given to such terms in the Plan

1.    Exercisability Schedule. No portion of this Stock Option may be exercised
until such portion shall have become exercisable as set forth in Schedule A.
Except as set forth on Schedule A attached hereto, and subject to the discretion
of the Administrator (as defined in Section 1 of the Plan) to accelerate the
exercisability schedule hereunder, this Stock Option shall be exercisable with
respect to the number of Option Shares and on the dates indicated on Schedule A
so long as Optionee remains an employee of the Company or earned Subsidiary on
such dates.

Once exercisable, this Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.



--------------------------------------------------------------------------------

2.    Manner of Exercise.

(a)    The Optionee may exercise this Stock Option only in the following manner:
from time to time on or prior to the Expiration Date of this Stock Option, the
Optionee may give written notice to the Administrator of his or her election to
purchase some or all of the Option Shares purchasable at the time of such
notice. This notice shall specify the number of Option Shares to be purchased.

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Administrator;
(iii) by the Optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
option purchase price, provided that in the event the Optionee chooses to pay
the option purchase price as so provided, the Optionee and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other agreements as the Administrator shall prescribe as a condition of such
payment procedure; (iv) by a “net exercise” arrangement pursuant to which the
Company will reduce the number of shares of Stock issuable upon exercise by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; or (v) a combination of (i), (ii), (iii) and
(iv) above. Payment instruments will be received subject to collection.

The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations. In
the event the Optionee chooses to pay the purchase price by previously owned
shares of Stock through the attestation method, the number of shares of common
stock transferred to the Optionee upon the exercise of the Stock Option shall be
net of the shares attested to.

(b)    The shares of Stock purchased upon exercise of this Stock Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof and of the Plan. The determination of
the Administrator as to such compliance shall be final and binding on the
Optionee. The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a holder with respect to, any shares of Stock subject to this
Stock Option unless and until this Stock Option shall have been exercised
pursuant to the terms hereof, the Company or the transfer agent shall have
transferred the shares to the Optionee, and the Optionee’s name shall have been
entered as the stockholder of record on the books of the Company. Thereupon, the
Optionee shall have full voting, dividend and other ownership rights with
respect to such shares of Stock.

 

2



--------------------------------------------------------------------------------

(c)    The minimum number of shares with respect to which this Stock Option may
be exercised at any one time shall be 100 shares, unless the number of shares
with respect to which this Stock Option is being exercised is the total number
of shares subject to exercise under this Stock Option at the time.

(d)    Notwithstanding any other provision hereof or of the Plan, no portion of
this Stock Option shall be exercisable after the Expiration Date hereof.

3.    Termination of Employment. If the Optionee’s employment by the Company or
a Subsidiary (as defined in the Plan) is terminated, the period within which to
exercise the Stock Option may be subject to earlier termination as set forth
below.

(a)    Termination Due to Death. If the Optionee’s employment terminates by
reason of the Optionee’s death, any portion of this Stock Option outstanding on
such date, to the extent exercisable on the date of death, may thereafter be
exercised by the Optionee’s legal representative or legatee for a period of 12
months from the date of death or until the Expiration Date, if earlier. Any
portion of this Stock Option that is not exercisable on the date of death shall
terminate immediately and be of no further force or effect.

(b)    Termination Due to Disability. If the Optionee’s employment terminates by
reason of the Optionee’s disability (as determined by the Administrator), any
portion of this Stock Option outstanding on such date, to the extent exercisable
on the date of such disability, may thereafter be exercised by the Optionee for
a period of 12 months from the date of disability or until the Expiration Date,
if earlier. Any portion of this Stock Option that is not exercisable on the date
of disability shall terminate immediately and be of no further force or effect.

(c)    Termination for Cause. If the Optionee’s employment terminates for Cause,
any portion of this Stock Option outstanding on such date shall terminate
immediately and be of no further force and effect. For purposes hereof, “Cause”
shall mean, unless otherwise provided in an employment agreement between the
Company and the Optionee, a determination by the Administrator that the Optionee
shall be dismissed as a result of (i) the Optionee’s dishonest statements or
acts with respect to the Company or any affiliate of the Company, or any of the
Company’s current or prospective customers, suppliers vendors or other third
parties with which such entity does business; (ii) the Optionee’s commission of
(A) a felony or (B) any misdemeanor involving moral turpitude, deceit,
dishonesty or fraud; (iii) the Optionee’s failure to perform his assigned duties
and responsibilities to the reasonable satisfaction of the Company which failure
continues, in the reasonable judgment of the Company, after written notice given
to the Optionee by the Company; (iv) the Optionee’s gross negligence, willful
misconduct or insubordination with respect to the Company or any affiliate of
the Company; or (v) the Optionee’s material violation of any provision of any
agreement(s) between the Optionee and the Company relating to noncompetition,
nondisclosure and/or assignment of inventions.

(d)    Other Termination. If the Optionee’s employment terminates for any reason
other than the Optionee’s death or the Optionee’s disability or Cause, and
unless

 

3



--------------------------------------------------------------------------------

otherwise determined by the Administrator, any portion of this Stock Option
outstanding on such date may be exercised, to the extent exercisable on the date
of termination, for a period of three months from the date of termination or
until the Expiration Date, if earlier. Any portion of this Stock Option that is
not exercisable on the date of termination shall terminate immediately and be of
no further force or effect.

The Administrator’s determination of the reason for termination of the
Optionee’s employment shall be conclusive and binding on the Optionee and his or
her representatives or legatees.

4.    Incorporation of the Plan. As set forth above, this Stock Option is not
granted pursuant to the Plan. Instead, this Stock Option is granted as an
inducement grant pursuant to Rule 5635(c)(4) of the NASDAQ Stock Market Rules.
However, for purposes of interpreting the provisions of this Stock Option, the
terms and conditions of the Plan (other than those applicable to the share
reserve, but including the powers of the Administrator set forth in Section 2(b)
of the Plan) shall govern and apply to this Stock Option as if this Stock Option
had actually been issued under the Plan.

5.    Transferability. This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.

6.    Tax Withholding. The Optionee shall, not later than the date as of which
the exercise of this Stock Option becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event. The Company shall have the
authority to cause the minimum required tax withholding obligation to be
satisfied, in whole or in part, by withholding from shares of Stock to be issued
to the Optionee a number of shares of Stock with an aggregate Fair Market Value
that would satisfy the minimum withholding amount due.

7.    No Obligation to Continue Employment. Neither the Company nor any
Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Optionee in employment and neither the Plan nor this Agreement
shall interfere in any way with the right of the Company or any Subsidiary to
terminate the employment of the Optionee at any time.

8.    Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Stock Option and supersedes all prior agreements
and discussions between the parties concerning such subject matter.

9.    Data Privacy Consent. In order to administer the Plan and this Agreement
and to implement or structure future equity grants, the Company, its
subsidiaries and affiliates and certain agents thereof (together, the “Relevant
Companies”) may process any and all personal or professional data, including but
not limited to Social Security or other identification number, home address and
telephone number, date of birth and other information that is necessary or

 

4



--------------------------------------------------------------------------------

desirable for the administration of the Plan and/or this Agreement (the
“Relevant Information”). By entering into this Agreement, the Optionee
(i) authorizes the Company to collect, process, register and transfer to the
Relevant Companies all Relevant Information; (ii) waives any privacy rights the
Optionee may have with respect to the Relevant Information; (iii) authorizes the
Relevant Companies to store and transmit such information in electronic form;
and (iv) authorizes the transfer of the Relevant Information to any jurisdiction
in which the Relevant Companies consider appropriate. The Optionee shall have
access to, and the right to change, the Relevant Information. Relevant
Information will only be used in accordance with applicable law.

10.    Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Optionee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

 

ZAFGEN, INC. By:   /s/ Jeffrey S. Hatfield Name: Jeffrey S. Hatfield Title:
Chief Executive Officer

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Optionee (including through an
online acceptance process) is acceptable.

 

Dated: May 29, 2018       /s/ Brian McVeigh       Brian McVeigh

 

5



--------------------------------------------------------------------------------

Schedule A

Vesting Terms

 

  •  

Twenty-five percent of the Stock Option will vest on the first anniversary of
the Grant Date and the remaining seventy-five percent of the Stock Option will
vest in equal monthly installments over the next three years.

 

6